Exhibit 10.1

WESTAR ENERGY

1996 LONG-TERM INCENTIVE AND SHARE AWARD PLAN

AMENDMENT TO RESTRICTED SHARE UNITS AWARDS

This amendment (“Amendment”) is executed July 6, 2011 by Westar Energy, Inc.
(the “Company”) and William B. Moore (“Moore”). Capitalized terms not otherwise
defined herein shall have the meaning assigned them in the Outstanding Awards
(as hereinafter defined).

WHEREAS, on February 24, 2010, pursuant to the Company’s 1996 Long-Term
Incentive and Share Award Plan (the “Plan”), the Company granted Moore one
Restricted Share Units Award and one Performance Restricted Share Units Award,
each with a vesting date of January 1, 2012; and

WHEREAS, on February 24, 2010, pursuant to the Plan, the Company granted Moore
one Restricted Share Units Award and one Performance Restricted Share Units
Award, each with a vesting date of January 1, 2013; and

WHEREAS, on February 23, 2011, pursuant to the Plan, the Company granted Moore
one Restricted Share Units Award and one Performance Restricted Share Units
Award, each with a vesting date of January 1, 2014;

WHEREAS, the Company and Moore desire to amend the above awards (each an
“Outstanding Award” and collectively, the “Outstanding Awards”) as provided
herein;

NOW, THEREFORE, the Company and Moore agree to the following amendment:

Upon Moore’s retirement on July 31, 2011, a prorated portion of each Restricted
Share Units Award shall vest based on the number of days from the grant date of
such Restricted Share Units Award through July 31, 2011, and each prorated
Restricted Share Units Award shall be paid as soon as practicable on or
following July 31, 2011.

Upon Moore’s retirement on July 31, 2011, each Target Award under a Performance
Restricted Share Units Award shall be prorated based on the number of days from
the grant date of such Performance Restricted Share Units Award through July 31,
2011, and each prorated Target Award (and related dividend equivalents) shall be
adjusted as provided in Section 3 of such Performance Restricted Share Units
Award based on the Company’s Total Shareholder Return for the entire Performance
Period, and paid following the Vesting Date as provided in Section 5 of such
Performance Restricted Share Units Award.

The terms of the foregoing paragraphs shall control notwithstanding anything to
the contrary in the Restricted Share Units Awards or Performance Share Units
Awards.



--------------------------------------------------------------------------------

Except as specifically amended herein, all other terms and conditions of the
Outstanding Awards shall remain unmodified and in full force and effect.

 

WESTAR ENERGY, INC. By:   /s/ Jerl Banning Name:   Jerl Banning Title:   Vice
President, Human Resources AGREED TO:   /s/ William B. Moore Name:   William B.
Moore Title:   Chief Executive Officer

 

2